DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                              P.P., the mother,
                                 Appellant,

                                     v.

          DEPARTMENT OF CHILDREN AND FAMILIES and
                    GUARDIAN AD LITEM,
                         Appellees.

                              No. 4D19-1221

                        [September 12, 20119]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Jose A. Izquierdo, Judge; L.T. Case No. 2017-2318 CJ
DP.

  Thomas J. Butler of Thomas Butler, P.A., Miami, for appellant.

   Ashley Moody, Attorney General, Tallahassee, and Carolyn Schwarz,
Assistant Attorney General, Fort Lauderdale, for appellee Department of
Children and Families.

   Kristie L. Hatcher-Bolin, Gray Robinson, P.A., Lakeland, and
Thomasina F. Moore, Statewide Director of Appeals, Tallahassee, for
appellee Guardian ad Litem.

PER CURIAM.

  Affirmed.

WARNER, GROSS and GERBER, JJ., concur.

                          *           *           *

  Not final until disposition of timely filed motion for rehearing.